EXAMINER’S AMENDMENT

I.	The information disclosure statement filed 4/8/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. While in certain situations the requirement to submit a legible copy may be waived if a parent application already contains a copy, that does not appear to be the case in this situation. For example, looking at the related PCT application (PCT/US16/45299), there is no copy of the above-mentioned references present in that PCT application’s file. If it is desired that the crossed-out references of the attached IDS be considered, it is respectfully requested that a legible copy of the crossed-out references (or any other foreign or NPL references) be submitted. Also, it is respectfully submitted that citations of the above-mentioned references (such as the page numbers for NPLs and year of publication) in an IDS should be accurate, since clerical/typographical errors, such as an incorrect year, can delay processing. If the crossed-out references, etc are not desired to be considered, then no action is required.

II.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 
The application has been amended as follows: 

1.	(Currently Amended) A laryngoscope composed about three axes, each of the three axes being perpendicular to each other, a first axis of the three axes being formed in an A direction, a second axis of the three axes being formed in a B direction, and a third axis of the three axes being formed in a C direction, [[the ]]each of the three axes having a positive direction and a negative direction, the laryngoscope comprising: 
a handle extending axially along the first axis in the positive A direction, the handle having a first end portion and a second end portion, the handle including a first internal passageway and a second internal passageway, each of the first internal passageway and the second internal passageway extending from the first end portion to the second end portion of the handle; 
an insertion member including:
a proximal end portion and a distal tip portion, the proximal end portion extending from the first end portion of the handle, the proximal end portion and the distal tip portion being spaced apart from one another in the positive B direction, wherein a first plane A-B defined by the first axis and the second axis bisects the 
an inlet formed along the distal tip portion;
at least one intermediate fluid port formed between the proximal end portion and the distal tip portion;
a first internal passageway formed in the insertion member having a first length extending from the proximal end portion to the distal tip portion for fluid communication with the first internal passageway of the handle and the inlet of the distal tip portion, the first internal passageway defining a first non-circular passageway in a cross-section of the insertion member perpendicular to the second axis, the first non-circular passageway having a floor and a ceiling defining a height of the first internal passageway in the 
a second internal passageway formed in the insertion member anteriorly of the first internal passageway, the second internal passageway defining a second length extending from the proximal end portion to the at least one intermediate fluid port for fluid communication with the second internal passageway of the handle and the at least one intermediate fluid port, the second internal passageway defining a second non-circular passageway in a cross-section of the insertion member perpendicular to the second axis, the second non-circular passageway having a floor and a ceiling spaced apart from one another to define a height of the second internal passageway in the positive A direction of the first axis, the height of the second internal passageway varying over the second length of the second internal passageway, the second internal passageway having an inner wall and an outer wall spaced apart in both positive and negative C directions of the third axis to define a width of the second internal passageway; and
a fluid control assembly coupled to the handle for controlling fluid flow.

2.	(Original) The laryngoscope of claim 1, wherein the handle further includes a front face formed in the positive B direction and a rear face formed in the negative B direction, wherein the front face of the handle is convexly curved along the first axis from the second end portion to the first end portion, and wherein the rear face is curved along the first axis from the second end portion to the first end portion in a sinusoidal curve. 

3.	(Original) The laryngoscope of claim 2, wherein the sinusoidal curve is defined by a first convex portion toward the second end portion of the handle, a concave portion between the first and second end portions of the handle, and a third convex portion at the first end portion of the handle.

4.	(Original) The laryngoscope of claim 2, wherein the handle further includes a left face formed in the negative C direction and a right face formed in the positive C direction, wherein the each of the left and right faces is convexly curved such that a cross-section of the handle reveals an elliptical cross-section

5.	(Original) The laryngoscope of claim 4, wherein a distance between the left face and the right face of the handle at the elliptical cross-section varies from about 15 mm to about 36 mm from the second end portion of the handle to a point proximate the first end portion of the handle.

6.	(Currently Amended) The laryngoscope of claim 5, wherein [[the]]a difference in distance between the left face and the right face of the handle at the elliptical cross-section varies by about 10 mm to 25 mm from the second end portion of the handle to a point proximate the first end portion of the handle.

7.	(Original) The laryngoscope of claim 6, wherein the distance between the left face and the right face of the handle at the elliptical cross-section defines a maximum width of the handle at the point proximate the first end portion of the handle.

8.	(Original) The laryngoscope of claim 7, wherein the distance between the left face and the right face of the handle at the elliptical cross-section varies from about 36 mm to about 20 mm from the point proximate the first end portion of the handle to the first end portion.

9.	(Original) The laryngoscope of claim 8, wherein the difference in distance between the left face and the right face of the handle at the elliptical cross-section varies by about 3 mm to 18 mm from point proximate the first end portion of the handle to the first end portion.

10.	(Original) The laryngoscope of claim 2, wherein a distance between the front face and the rear face of the handle varies from about 15 mm to about 43 mm from the second end portion of the handle to a point proximate the first end portion of the handle.

11.	(Original) The laryngoscope of claim 10, wherein the distance between the front face and the rear face of the handle defines a maximum depth of the handle at the point proximate the first end portion of the handle.

12.	(Currently Amended) The laryngoscope of claim 11, wherein [[the ]]a difference in distance between the front face and the rear face of the handle varies by about 6 mm to 28 mm from the second end portion of the handle to a point proximate the first end portion of the handle.

13.	(Original) The laryngoscope of claim 12, in which the distance between the front face and the rear face of the handle varies from about 43 mm to about 20 mm from the point proximate the first end portion of the handle to the first end portion of the handle.

14.	(Original) The laryngoscope of claim 13, wherein the difference in distance between the front face and the rear face of the handle varies by about 14 mm to 22 mm from point proximate the first end portion of the handle to the first end portion.

15.	(Original) The laryngoscope of claim 2, wherein an intersection of the first end portion of the handle and the proximal end portion of the insertion member is formed by a curve from the rear face of the handle to a ventral face of the insertion member, the curve having a radius of curvature of between about 25 mm and about 90 mm. 

16.	(Original) The laryngoscope of claim 15, wherein the intersection of the first end portion of the handle and the proximal end portion of the insertion member is formed by a curve from the front face of the handle to a dorsal face of the insertion member, the curve having a radius of curvature of between about 10 mm and to about 85 mm. 

17.	(Original) The laryngoscope of claim 1, wherein the each of the three axes is perpendicular to each other about a common vertex in the form of a common XYZ coordinate system.



19.	(Original) The laryngoscope of claim 1, wherein the fluid control assembly is configured to control fluid flow through the first internal passageway of the handle, the second internal passageway of the handle, the first internal passageway of the insertion member, the second internal passageway of the insertion member, or any combination thereof.

III.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. For example, Cook, Jr.  (US 6248061; “Cook”) discloses a laryngoscope insertion member (e.g. 60) comprising a passageway (e.g. 81), but fails to disclose at least a handle and an insertion member each comprising first and second internal passageways as claimed. There would have been no obvious reason to modify the Cook apparatus to satisfy at least this/these and/or each of Applicant’s claimed limitations without an application of impermissible hindsight reasoning. In another exemplary prior art reference, Durrant (US 2854004) discloses a laryngoscope insertion member (e.g. 10) comprising a passageway (e.g. 20), but fails to disclose at least a handle and an insertion member each comprising first and second internal passageways as claimed. There would have been no obvious reason to modify the Durrant apparatus to satisfy at least this/these and/or each of Applicant’s claimed limitations without an application of impermissible hindsight reasoning.

IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775